EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule13G (including any and all amendments thereto) with respect to the Common Stock, Par Value $0.01, of Atlantic Coast Financial Corporation, and further agree that this Joint Filing Agreement shall be included as an Exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule13G and any amendments thereto, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be signed in counterparts with the same effect as if the signature on each counterpart were upon the same instrument. In witness whereof, each of the undersigned has executed this Agreement as of July 1, 2011. M3 PARTNERS, LP By: M3 Funds, LLC, General Partner By: /s/ Jason A. Stock Name: Jason A. Stock Title: Manager M3 FUNDS, LLC By: /s/ Jason A. Stock Name: Jason A. Stock Title: Manager M3F, INC. By: /s/ Jason A. Stock Name: Jason A. Stock Title: Managing Director /s/ Jason A. Stock Jason A. Stock /s/ William C. Waller William C. Waller
